Citation Nr: 9917186	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
rheumatic fever.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arteriosclerotic 
heart disease.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative joint 
disease.

4.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

 Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.

In a June 1945 rating decision, the Regional Office (RO) 
granted service connection for recurrent rheumatic fever 
involving both ankles and both wrists.  In a January 1949 
rating decision, as well as subsequent rating decisions, the 
issue was framed as entitlement to an increased evaluation 
for "rheumatic heart disease."  At the veteran's May 1999 
hearing before a Member of the Board of Veterans' Appeals 
(Board), the veteran's representative pointed out that the 
issue would be more properly characterized as entitlement to 
a compensable evaluation for residuals of rheumatic fever.  
The record reflects service connection for residuals of 
rheumatic fever has not been severed; therefore, the Board 
concurs that the issue would be more properly characterized 
as entitlement to a compensable evaluation for residuals of 
rheumatic fever.  Thus, the issue has been restyled on the 
title page of this decision.

In February 1995, the veteran filed a claim for entitlement 
to service connection for rheumatoid arthritis.  In an August 
1995 rating decision, the RO declined to reopen the veteran's 
claim for service connection for rheumatoid arthritis on the 
grounds new and material evidence had not been presented.  
Prior statements from the veteran and rating decisions of the 
RO refer to a claim for entitlement to service connection for 
osteoarthritis; however they do not specifically reference 
rheumatoid arthritis.  Following a careful review of the 
record, the Board concludes that the issue of entitlement to 
service connection for rheumatoid arthritis has not been 
formally adjudicated.  Consequently, the issue has been 
restyled on the title page of this decision and will be 
addressed on a de novo basis.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Upon Department of Veterans Affairs (VA) examinations 
dated in July and September 1997, the examiners found no 
evidence of chronic rheumatic heart disease and no evidence 
of rheumatic arthritis.

3.  In a January 1982 decision, the Board denied the 
veteran's claims for service connection for arteriosclerotic 
heart disease and for degenerative joint disease.

4.  Additional evidence submitted since the Board's January 
1982 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for arteriosclerotic heart disease.

5.  Additional evidence submitted since the Board's January 
1982 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for degenerative joint disease.

6.  Competent medical evidence of a current diagnosis of 
rheumatoid arthritis has not been presented.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of rheumatic fever have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.88, Diagnostic Code 6309 
(1998).

2.  Evidence received since the Board's January 1982 decision 
is not new and material; the decision is final and the claim 
for service connection for arteriosclerotic heart disease is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  Evidence received since the Board's January 1982 decision 
is not new and material; the decision is final and the claim 
for service connection for degenerative joint disease is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

4.  The claim of entitlement to service connection for 
rheumatoid arthritis is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Service medical records reflect a November 1944 diagnosis of 
recurrent rheumatic fever involving both ankles, both knees, 
both wrists, the lumbar spine, and right sacro-iliac joint.  
A progress note dated in June 1945 reflects the veteran 
complained of aching in the knees.  The heart was noted as 
normal.  A discharge record dated in June 1945 notes the 
veteran's rheumatic fever was currently inactive.

In a June 1945 rating decision, the RO granted service 
connection for recurrent rheumatic fever involving both 
ankles and both wrists, evaluated as 50 percent disabling.  

Upon VA orthopedic examination dated in March 1947, a 
diagnosis of old rheumatic fever, once recurrent, with 
residuals particularly involving the knees, was noted.  The 
examiner noted pain in both knees, particularly the right, on 
forced flexion in knee bends.  Measurements of the legs were 
noted as equal.  The examiner further noted very slight 
swelling of the right knee joint as well as mild crepitus in 
both knees.  It was noted that no heart murmurs were found, 
and no cardiac disease was found.  An electrocardiogram 
report dated in March 1947 was noted as within normal limits.  

In a May 1947 rating decision, the RO reduced the veteran's 
disability evaluation for residuals of rheumatic fever to 30 
percent.  

Upon VA examination dated in December 1948, the examiner 
noted the veteran had not been treated for cardiac or joint 
symptomatology since his last examination and he had worked 
steadily without any lost time.  The examiner further noted 
that there were absolutely no joint manifestations found in 
any part of the body.  The examiner noted cardiac pathology 
was not found.  A diagnosis of a "[h]istory only of chronic 
recurrent rheumatic fever involving the knee joints only" 
was noted.  An electrocardiogram report dated in December 
1948 was noted as within normal limits.  

In a January 1949 rating decision, the RO reduced the 
veteran's disability evaluation for "rheumatic heart 
disease" to noncompensable.  The rating decision noted the 
December 1948 VA examination was entirely negative for any 
residuals of rheumatic fever.

A May 1950 letter from Dr. P. D. C., a private physician, 
states the veteran had been bothered by his joints in his 
shoulders and lower extremities causing him to lose to time 
from work.  The physician noted an examination of the heart 
was essentially normal and examination of the knees showed 
some swelling in the right knee.  The physician stated he had 
not seen the veteran's knees acutely inflamed, but they had 
caused him considerable pain.

A June 1956 letter from Dr. J., a private physician, reflects 
an essentially negative examination.  The examiner noted the 
veteran's heart was not enlarged to percussion.  The examiner 
also noted the veteran had slight limitation of all motions 
in the low back, tenderness on lumbo-sacral angles, and a 
very nervous temperament.  The physician stated the veteran 
was having a difficult time continuing his employment as a 
garage mechanic on account of residuals from his service-
connected disorder.

Upon VA examination dated in August 1956, an 
electrocardiogram report noted an impression of sinus 
bradycardia, otherwise within normal limits.  The examiner 
noted cardiac pathology was not found.  

Upon VA examination dated in April 1957, physical examination 
revealed no swelling, limitation of motion, or abnormality of 
the knees, ankles, or elbows.  Some limitation of motion in 
the shoulders was noted.  The examiner noted a completely 
normal heart.

A private medical record dated in March 1976 reflects a 
radiographic impression of degenerative arthritis involving 
the mid and lower thoracic spine and the lumbar spine.

A February 1976 letter from Dr. L., a private physician, 
reflects the veteran had chronically contracted muscles and 
spinal arthritic spurring associated with arthritis.

In a February 1976 letter from Dr. E. C., a private 
physician, a diagnosis of arteriosclerotic heart disease with 
recent inferolateral myocardial infarction was noted.

Upon VA examination dated in July 1976, diagnoses of a 
history of rheumatic fever and status post myocardial 
infarction were noted.  The examiner noted that he could find 
no evidence of rheumatic heart disease or any relationship 
between "this" and the veteran's myocardial infarction.

A VA hospital summary dated in October 1976 reflects 
diagnoses of organic heart disease, atherosclerotic 
cardiovascular disease status post diaphragmatic myocardial 
infarction; a history of rheumatic heart disease; and 
arthritis.  

In a letter dated in March 1977, Dr. G., a private physician, 
stated the veteran's compromised cardiovascular system from 
rheumatic heart disease had been unquestionably worsened by 
his arteriosclerotic heart disease, making him totally 
disabled.

An April 1977 letter from a physician with the Veterans 
Administration Hospital states the veteran had 
angiographically documented coronary artery disease.

Relevant portions of a March 1978 letter from a VA physician 
reflect that the veteran had significant coronary artery 
disease and was totally disabled by problems related to chest 
pain and myocardial infarction.

VA outpatient treatment records dated from July 1980 to 
September 1980 reflect various relevant assessments of 
degenerative joint disease in the hips and knees; 
questionable carpal tunnel syndrome and mild stable angina.  
A clinical record noted that x-rays suggested some erosive 
problem, no evidence of psoriasis and definitely not 
rheumatic arthritis.  

Upon VA examination dated in March 1981, diagnoses of 
rheumatic heart disease and arteriosclerotic heart disease, 
coronary artery bypass surgery with residual angina, were 
noted.  

In a January 1982 decision, the Board determined that a 
compensable evaluation for rheumatic heart disease was not 
warranted.  The Board also determined that service connection 
for arteriosclerotic heart disease and for degenerative joint 
disease was not warranted.  The Board determined the 
veteran's service-connected rheumatic heart disease was not 
productive of residual disablement, and that degenerative 
arthritis was not manifested during service or within the 
one-year presumptive period.  The Board also determined that 
arteriosclerotic heart disease was not present during service 
or the one-year presumptive period, and it was unrelated to 
his service-connected rheumatic heart disease.  

Evidence submitted since the January 1982 Board decision 
consists of copies of hospital admission cards created by the 
Office of the Surgeon General, Department of the Army for the 
years 1944 and 1945; VA treatment records dated from December 
1980 to January 1997; VA examinations dated in April 1995, 
May 1995, March 1996, July 1997, and September 1997; as well 
as a transcript of the veteran's May 1999 hearing before a 
Member of the Board.

The copies of hospital admission cards created by the Office 
of the Surgeon General, Department of the Army, for the years 
1944 and 1945 reflect diagnoses of rheumatic fever or chronic 
rheumatic fever, acute nasopharyngitis, acute urethritis or 
cervicitis, and contused wounds (including bruises) to the 
abdomen and loins.

Relevant VA treatment records dated from December 1980 to 
September 1982 reflect continued treatment for 
arteriosclerotic heart disease, degenerative joint disease, 
and progressive systemic sclerosis.

Relevant VA treatment records dated from March 1984 to 
December 1984 reflect the veteran underwent a total hip 
replacement of the left hip.

Upon VA examination dated in July 1985, relevant assessments 
of atherosclerotic heart disease, status-post left total hip 
replacement, osteoarthritis of multiple joints, and Raynaud's 
syndrome were noted.  

VA treatment records dated from December 1989 to October 1990 
reflect relevant radiographic impressions of minimal 
atherosclerosis of the aortic arch and great vessels and 
moderate stenosis at the left common carotid, internal 
carotid artery bifurcation.  A VA hospital summary dated in 
October 1990 reflects the veteran underwent an angiography of 
carotid arteries.

In a December 1990 rating decision, the RO continued a 
noncompensable evaluation for "rheumatic heart disease."  

VA outpatient treatment records dated from September 1994 to 
January 1997 reflect continued treatment for leg, back, and 
hip pain, angina, and chest pain.

Upon VA systemic conditions examination dated in April 1995, 
the examiner noted relevant impressions of ischemic heart 
disease and ankylosing spondylitis with involvement of the 
spine, shoulders, hips, left knee, and possibly the right 
hand.  The examiner also noted the veteran's joint disease 
was not related to his rheumatic fever.  

Upon VA heart examination dated in May 1995, the examiner 
noted the heart was not enlarged, sounds were of good 
quality, and there were no significant murmurs heard.  A 
diagnosis of arteriosclerotic heart disease, status post-
coronary artery bypass, was noted.

Upon VA joint examination dated in May 1995, the examiner 
noted the veteran had bilateral total hip arthroplasties in 
the past for degenerative arthritis with heterotopic 
ossification and persistent loss of movement of both hips.  
The examiner also noted the veteran had evidence of a lateral 
femoral cutaneous nerve which did not function in the left 
hip, pain at the base of the right thumb, and bilateral knee 
flexion contractures and genu varum secondary to suspected 
degenerative arthritis.

Upon VA joint examination dated in March 1996, the examiner 
noted diagnoses of chronic left hip and knee pain, chronic 
lumbar pain, and chronic mild numbness to the left anterior 
thigh.

Upon VA heart examination dated in July 1997, the examiner 
noted that he had reviewed the veteran's entire clinical 
record and there was no evidence of chronic rheumatic heart 
disease and no significant murmur heard.  The examiner noted 
the veteran suffered from arteriosclerotic heart disease 
which was in no way related to or aggravated by his episode 
of rheumatic fever.

Upon VA joint examination dated in September 1997, the 
examiner noted the veteran had no residual rheumatic heart 
disease.  The examiner noted there was no evidence of 
Jaccoud's arthritis, the arthritis sequelae of rheumatic 
fever.  The examiner also opined there was no evidence of 
rheumatoid arthritis.  It was noted the veteran did suffer 
from osteoarthritis which was not secondary to rheumatic 
fever.  The examiner further noted the veteran did not have 
the valvular disease of rheumatic heart disease.

At his May 1999 hearing before a Member of the Board, the 
veteran testified that a physician told him that his heart 
attack was caused by his rheumatic heart disease.  
(Transcript, page 5).  The veteran also testified that the 
only medication he was taking for his heart was aspirin.  
(Transcript, page 7).  The veteran testified that he did not 
know of a physician indicating that his arthritis was related 
to his episode of rheumatic fever.  (Transcript, page 8).  

I. Entitlement to a Compensable Evaluation for Residuals of 
Rheumatic Fever

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. § § 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Rheumatic fever is rated under 38 C.F.R. § 4.88, Diagnostic 
Code 6309 (1998).  Rheumatic fever as an active disease is 
rated as 100 percent disabling.  Residuals of rheumatic fever 
are rated under the appropriate diagnostic code, such as 
cardiac or musculoskeletal.  

However, the record is silent for diagnoses of residuals of 
rheumatic fever.  Upon VA examination dated in April 1995, 
the examiner noted the veteran's joint disease was not 
related to his rheumatic fever.  Upon VA examination dated in 
July 1997, the examiner noted that he had reviewed the 
veteran's entire clinical record and there was no evidence of 
chronic rheumatic heart disease and no significant murmur 
heard.  The examiner further noted the veteran suffered from 
arteriosclerotic heart disease, which was in no way related 
to or aggravated by his episode of rheumatic fever.  Upon VA 
joint examination dated in September 1997, the examiner noted 
no residual rheumatic heart disease, no evidence of 
rheumatoid arthritis, and no evidence of Jaccoud's arthritis, 
the arthritis sequelae of rheumatic fever.  The examiner 
further noted the veteran did suffer from osteoarthritis, 
which was not secondary to rheumatic fever.

In the absence of competent evidence of any residuals of 
rheumatic fever, a compensable evaluation is not warranted.

II.  Arteriosclerotic Heart Disease

The veteran contends new and material evidence has been 
submitted to warrant service connection for arteriosclerotic 
heart disease.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for cardiovascular-renal 
disease if manifested to 

a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Except as provided in 38 U.S.C.A. § 5108 (West 1991), when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 7104 
(West 1991).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The copies of the hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, for 
the years 1944 and 1945 are new in that they were not 
previously of record.  However, these records do not bear 
directly and substantially upon the specific matter under 
consideration, the incurrence or aggravation of 
arteriosclerotic heart disease, as a result of an incident of 
service.  These records reflect that the veteran was treated 
for rheumatic fever, urethritis, contused wounds including 
bruises, and nasopharyngitis.  Unfortunately, the records do 
not reflect a causal link between the veteran's 
arteriosclerotic heart disease and an incident of service.  
Thus, the newly submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, as it does not tend to show that the veteran's 
arteriosclerotic heart disease was incurred in, or is 
otherwise attributable to an incident of service.  38 C.F.R. 
§ 3.156(a).  

Relevant VA outpatient treatment records and hospital 
summaries dated from December 1980 to January 1997 are new in 
that they were not previously of record.  However, these 
records do not bear directly and substantially upon the 
specific matter under consideration, the incurrence or 
aggravation of arteriosclerotic heart disease, as a result of 
an incident of service.  These records reflect continued 
treatment for and procedures related to arteriosclerotic 
heart disease.  Unfortunately, the records do not reflect a 
causal link between the veteran's arteriosclerotic heart 
disease and an incident of service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not tend to show that the veteran's 
arteriosclerotic heart disease was incurred in, or is 
otherwise attributable to an incident of service.  38 C.F.R. 
§ 3.156(a).  

The April 1995 VA systemic examination, May 1995 VA heart and 
joint examinations, and March 1996 VA joint examination are 
new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
arteriosclerotic heart disease, as a result of service.  
These examinations reflect relevant diagnoses of ischemic 
heart disease and arteriosclerotic heart disease, status post 
coronary artery bypass.  Unfortunately, these examinations do 
not reflect a causal link between the veteran's 
arteriosclerotic heart disease and any incident of service.  
Thus, the newly submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, as it does not tend to show that the veteran's 
arteriosclerotic heart disease was incurred or aggravated 
during service, or is otherwise attributable to service.  
38 C.F.R. § 3.156(a).

The July 1997 VA heart examination and September 1997 VA 
joint examination are new in that they were not previously of 
record.  However, these examinations do not reflect a link 
between the veteran's arteriosclerotic heart disease and an 
incident of service.  The VA heart examiner noted that upon a 
review of the entire clinical record, there was no evidence 
of chronic rheumatic heart disease.  The examiner also noted 
the veteran's arteriosclerotic heart disease was in no way 
related to or aggravated by his episode of rheumatic fever.  
Thus, this medical evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, as it does not tend to show that the veteran's 
arteriosclerotic heart disease was incurred in or aggravated 
during service, or is otherwise attributable to service.  
38 C.F.R. § 3.156(a).

The veteran's testimony is new in that it was not previously 
of record.  However, it does not reflect a causal link 
between the veteran's arteriosclerotic heart disease and an 
incident of service.  The veteran testified that a physician 
had told him that his heart attack was caused by his 
rheumatic heart disease.  However, that statement is not 
supported by competent medical evidence regarding the 
etiology of the veteran's arteriosclerotic heart disease.  
Although the veteran is competent to offer his 
symptomatology, he is not competent to offer medical opinions 
regarding its etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as it does not tend to show 
that the veteran's arteriosclerotic heart disease was 
incurred or aggravated during service, or is otherwise 
attributable to service.  38 C.F.R. § 3.156(a).

III.  Degenerative Joint Disease

The veteran contends new and material evidence has been 
submitted to warrant service connection for degenerative 
joint disease.

The Board notes the law and regulations previously set forth 
in the discussion of arteriosclerotic heart disease also 
apply to the analysis of the veteran's claim regarding 
degenerative joint disease.  In addition, service connection 
may be granted for arthritis if manifested to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Analysis

The copies of the hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, for 
the years 1944 and 1945 are new in that they were not 
previously of record.  However, these records do not bear 
directly and substantially upon the specific matter under 
consideration, the incurrence or aggravation of degenerative 
joint disease, as a result of an incident of service.  These 
records reflect that the veteran was treated for rheumatic 
fever, urethritis, contused wounds including bruises, and 
nasopharyngitis.  Unfortunately, the records do not reflect a 
causal link between the veteran's degenerative joint disease 
and an incident of service.  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim, as it does 
not tend to show that the veteran's degenerative joint 
disease was incurred in, or is otherwise attributable to an 
incident of service.  38 C.F.R. § 3.156(a).  

Relevant VA outpatient treatment records and hospital 
summaries dated from December 1980 to January 1997 are new in 
that they were not previously of record.  However, these 
records do not bear directly and substantially upon the 
specific matter under consideration, the incurrence or 
aggravation of degenerative joint disease, as a result of an 
incident of service.  These records reflect continued 
treatment for degenerative joint disease and arthritis.  
Unfortunately, the records do not reflect a causal link 
between the veteran's degenerative joint disease and an 
incident of service.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, as it does not tend to 
show that the veteran's degenerative joint disease was 
incurred in, or is otherwise attributable to an incident of 
service.  38 C.F.R. § 3.156(a).  

The April 1995 VA systemic examination, May 1995 VA heart and 
joint examinations, and March 1996 VA joint examination are 
new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
degenerative joint disease, as a result of service.  These 
examinations reflect relevant impressions of ankylosing 
spondylitis, chronic pain in the hips, knees and back, and 
degenerative arthritis.  These examinations do not reflect a 
causal link between the veteran's degenerative joint disease 
and any incident of service.  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim, as it does 
not tend to show that the veteran's degenerative joint 
disease was incurred or aggravated during service, or is 
otherwise attributable to service.  38 C.F.R. § 3.156(a).

The July 1997 VA heart examination and September 1997 VA 
joint examination are new in that they were not previously of 
record.  However, these examinations do not reflect a link 
between the veteran's degenerative joint disease and an 
incident of service.  The VA joint examiner noted that the 
veteran had no residual of rheumatic heart disease and found 
no evidence of rheumatoid arthritis.  The examiner also noted 
there was no evidence of Jaccoud's arthritis, the arthritis 
sequelae of rheumatic fever.  It was noted the veteran did 
suffer from osteoarthritis, which is not secondary to 
rheumatic fever.  Thus, this medical evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as it does not tend to show 
that the veteran's degenerative joint disease was incurred in 
or aggravated during service, or is otherwise attributable to 
service.  38 C.F.R. § 3.156(a).

The veteran's testimony is new in that it was not previously 
of record.  However, it does not reflect a causal link 
between the veteran's degenerative joint disease and an 
incident of service.  The veteran testified that he did not 
know of any physician indicating that his arthritis was 
related to his episode of rheumatic fever.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not tend to show that the veteran's degenerative 
joint disease was incurred or aggravated during service, or 
is otherwise attributable to service.  38 C.F.R. § 3.156(a).

IV.  Rheumatoid Arthritis

The veteran contends service connection is warranted for 
rheumatoid arthritis.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for arthritis if manifested 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Following a review of the record in this action, the Board 
concludes service connection is not warranted for rheumatoid 
arthritis because the medical evidence is silent for a 
diagnosis of rheumatoid arthritis.  Upon VA examination dated 
in December 1948, the examiner noted there were absolutely no 
joint manifestations of rheumatic fever found in any part of 
the body.  A March 1976 private medical record reflects a 
radiographic impression of degenerative arthritis involving 
the mid and lower thoracic spine and the lumbar spine.  A VA 
hospital summary dated in October 1976 reflects a relevant 
diagnosis of pauci-articular arthritis.  VA outpatient 
treatment records dated from July 1980 to September 1980 
reflect a relevant assessment of degenerative joint disease 
in the hips and knees.  A clinical record noted that x-rays 
suggested some erosive problem, no evidence of psoriasis and 
definitely not rheumatic arthritis.  

Upon VA examination dated in July 1985, a relevant assessment 
of osteoarthritis of multiple joints was noted.  Upon VA 
systemic conditions examination dated in April 1995, the 
examiner noted ankylosing spondylitis with involvement of the 
spine, shoulders, hips, left knee, and possibly the right 
hand.  The examiner also noted the veteran's joint disease 
was not related to his rheumatic fever.  VA joint 
examinations dated in May 1995 and March 1996 reflect 
impressions relevant to degenerative arthritis and 
impressions of chronic pain in various joints.  Finally, upon 
VA joint examination dated in September 1997, the examiner 
opined there was no evidence of rheumatoid arthritis.  The 
examiner further noted the veteran did suffer from 
osteoarthritis, which is not secondary to rheumatic fever.  

ORDER

1.  A compensable evaluation for the residuals of rheumatic 
fever is denied.

2.  New and material evidence not having been presented to 
reopen the claim for service connection for arteriosclerotic 
heart disease, service connection remains denied.

3.  New and material evidence not having been presented to 
reopen the claim for service connection for arteriosclerotic 
heart disease, service connection remains denied.

4.  The claim of entitlement to service connection for 
rheumatoid arthritis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

